
	

114 SRES 264 ATS: Designating September 23, 2015, as “National Falls Prevention Awareness Day” to raise awareness and encourage the prevention of falls among older adults.
U.S. Senate
2015-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 264
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2015
			Ms. Collins (for herself and Mrs. McCaskill) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 23, 2015, as National Falls Prevention Awareness Day to raise awareness
			 and encourage the prevention of falls among older adults.
	
	
 Whereas older adults, 65 years of age and older, are the fastest-growing segment of the population in the United States;
 Whereas the number of older adults in the United States will increase from 35,000,000 in 2000 to 82,300,000 in 2040;
 Whereas 1 out of 3 adults over age 65 in the United States falls each year; Whereas falls are the leading cause of both fatal and nonfatal injuries among older adults;
 Whereas, in 2013, approximately 2,500,000 older adults were treated in hospital emergency departments for fall-related injuries, and more than 734,000 were subsequently hospitalized;
 Whereas, in 2013, more than 25,500 older adults died from injuries related to unintentional falls, and the death rates from falls among older adults in the United States have risen sharply in the last decade;
 Whereas, in 2013, the total direct medical cost of fall-related injuries for older adults, adjusted for inflation, was $34,000,000,000;
 Whereas if the rate of increase in falls is not slowed, the annual cost of fall injuries will reach $67,700,000,000 by 2020; and
 Whereas evidence-based programs show promise in reducing falls by utilizing cost-effective strategies, such as exercise programs to improve balance and strength, medication management, vision improvement, reduction of home hazards, and fall prevention education: Now, therefore, be it
		
	
 That the Senate— (1)designates September 23, 2015, as National Falls Prevention Awareness Day;
 (2)recognizes that there are proven, cost-effective falls prevention programs and policies; (3)commends the 72 member organizations of the Falls Free Coalition and the falls prevention coalitions in 43 States and the District of Columbia for their efforts to work together to increase education and awareness about preventing falls among older adults;
 (4)encourages businesses, individuals, Federal, State, and local governments, the public health community, and health care providers to work together to raise awareness of falls in an effort to reduce the incidence of falls among older adults in the United States;
 (5)urges the Centers for Disease Control and Prevention to continue developing and evaluating interventions to prevent falls among older adults that will translate into effective community-based falls prevention programs;
 (6)urges the Administration for Community Living, the Centers for Disease Control and Prevention, and partners to continue to promote evidence-based programs and services in communities across the United States to reduce the number of older adults at risk for falls;
 (7)encourages State health departments and State Units on Aging, which provide significant leadership in reducing injuries and related health care costs by collaborating with organizations and individuals, to reduce falls among older adults; and
 (8)encourages experts in the field of falls prevention to share their best practices so that their success can be replicated by others.
			
